        Case 4:18-cv-00177-RH-CAS Document 39 Filed 02/18/20 Page 1 of 2
                                                                                Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


MICHELLE MORTON,

                  Plaintiff,

v.                                             CASE NO. 4:18cv177-RH/CAS

UNITED STATES OF AMERICA
and PAUL ROLSTON,

                  Defendants.

______________________________________/


                             ORDER GRANTING LEAVE TO
                            DEPOSE WITNESSES IN CUSTODY


         IT IS ORDERED:

         1. The government’s unopposed motion for leave to depose individuals who

are in custody, ECF No. 38, is granted.

         2. Depositions must take place at a time and under conditions acceptable to

officials of the facilities.

         3. The discovery deadline remains March 9. But if the plaintiff consents or

the court so orders on a further motion, the defendant may depose after the

discovery deadline individuals for whom the plaintiff first made Federal Rule of




Case No. 4:18cv177-RH-CAS
        Case 4:18-cv-00177-RH-CAS Document 39 Filed 02/18/20 Page 2 of 2
                                                                                  Page 2 of 2




Civil Procedure 26(a)(1) disclosures on February 10, 2020. Any such deposition

must be taken on or before March 27.

         4. This order does not change any other deadlines, including those for

summary-judgment motions and mediation.

         SO ORDERED on February 18, 2020.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv177-RH-CAS
